DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrian D. Battison on 05/26/2021.

The application has been amended as follows: 
78. The method according to claim 73 [[wherein]] including flexing said solar panel to conform to a non-planar shape of a surface of the concrete or mortal material.

Allowed Claims
Claims 73-85 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 73: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 73 with special attention given to the limitation claiming “a solar panel having a front surface through which solar energy passes, a rear surface, a positive terminal and a negative terminal and components of the solar panel located between the front surface and the rear surface which cause electrons to be transmitted between-the positive and negative terminals in response to solar energy on the front surface; adhesively attaching the rear surface of the solar panel to the conformable adhesive of the anode material so that the rear surface of the solar panel is attached to the surface of the concrete or mortar material by the anode material…the positive terminal of the solar panel being connected to the anode material directly or indirectly by a first electrical conductor connected to the positive terminal; and connecting the negative terminal of the solar panel directly or indirectly to the metal section by a second electrical conductor connected to the negative terminal such that corrosion of the metal section is reduced or halted; wherein said electrons transmitted by the solar panel pass between the anode material and the positive terminal through the first electrical conductor and not through the rear surface of the solar panel”. 

The closest prior art is Kaiser (DE 19818343 C1) and Banziger (EP 1318247 A1). 

Kaiser teaches a method for cathodically protecting a metal section in a concrete or mortar material which is ionically conductive (see e.g. abstract of Kaiser) using an anode and solar panel embedded in an adhesive material (see e.g. [0015], [0018], and [0021] Kaiser). However, Kaiser does not teach that the solar panel has a positive 

Banizger teaches a method for cathodically protecting a metal section in a concrete or mortar material which is ionically conductive (see e.g. [0001] of Banziger) using an anode comprising an adhesive material  (see e.g. [0006] of Banziger) and a power source comprising negative and positive terminals wherein the positive terminal of the power being connected to the anode material directly or indirectly by a first electrical conductor connected to the positive terminal (see e.g. Fig 1 of Banziger); and connecting the negative terminal of the power directly or indirectly to the metal section by a second electrical conductor connected to the negative terminal such that corrosion of the metal section is reduced or halted (see e.g. Fig 1 of Banziger). However, Banziger does not teach the power source is a solar panel and adhesively attaching the rear surface of the solar panel to the conformable adhesive of the anode material so that the rear surface of the solar panel is attached to the surface of the concrete or mortar material by the anode material wherein said electrons transmitted by the solar panel pass between the anode material and the positive terminal through the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795